NOT DESIGNATED FOR PUBLICATION

                                              No. 123,655

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                              In the Interests of C.A.G. and C.R.G.,
                                          Minor Children.


                                   MEMORANDUM OPINION


       Appeal from Sedgwick District Court; KELLIE HOGAN, judge. Opinion filed January 14, 2022.
Affirmed.


       Jordan E. Kieffer, of Jordan E. Kieffer P.A., of Bel Aire, for appellant natural mother.


       Julie A. Koon, assistant district attorney, and Marc Bennett, district attorney, for appellee.


Before GARDNER, P.J., HILL and HURST, JJ.


       PER CURIAM: A.R. (Mother), the natural mother of C.A.G. and C.R.G., appeals
from the district court's termination of her parental rights. She contends the State
presented insufficient evidence to support the court's findings that her parental unfitness
was unlikely to change in the foreseeable future and that termination of her parental
rights was in the best interests of her children. After carefully reviewing the record and
the parties' arguments, this court affirms the district court's determination.


                           FACTUAL AND PROCEDURAL BACKGROUND


       The Sedgwick County Sheriff's office received a report that Mother had left her
children, C.A.G. and C.R.G., with friends who were unable to care for them. The sheriff's
office conducted a welfare check and determined that Mother had not been seen in

                                                     1
several days and that the individuals with whom the children had been left were allowing
people to have sexual intercourse with the children in the home. The officer also
observed that there was no running water and the residence was infested with rats. The
deputies took the children to the hospital and then placed them in police protective
custody.


       Two days later, the State filed a child in need of care (CINC) petition against
Mother and the purported father alleging abandonment and sexual abuse. Both parents
appeared at the temporary custody hearing on September 14, 2018, for the State's CINC
petition. Based on evidence at the hearing, the district court found probable cause to
believe the health or welfare of the children may be endangered without further care and
intervention, and that it was in the best interests of the children to remain in the
temporary custody of DCF. The court also issued the following orders:


   • Mother and Father submit to drug and alcohol tests;
   • Mother abstain from the use of illegal drugs, alcohol, and any prescription drugs
       without a valid prescription throughout the duration of this case;
   • Mother and Father sign all necessary releases of information for assessments,
       evaluation, tests, and treatment programs;
   • Mother must obtain and maintain full-time employment and periodically provide
       pay stubs or provide proof of weekly job searches or verification of disability and
       inability to work to DCF social worker/DCF designee;
   • Mother obtain and maintain appropriate housing; and
   • Mother and Father complete hair follicle testing every 90 days (if the preliminary
       test came back positive), parenting classes, and random urinalysis (UA) testing.


       On November 2, 2018, the district court held an adjudication hearing on the State's
CINC petition—Mother did not appear at the hearing and was found to be in default. At


                                               2
the outset of the hearing, the court noted that the State conducted hair follicle drug tests
on both C.A.G. and C.R.G. and both came back positive for methamphetamine. The court
noted that Mother failed to comply with the court-ordered drug testing, had not contacted
Saint Francis Ministries (SFM) as ordered, or made any progress on any of the other
court orders. The district court adjudicated the children CINC and ordered them to
remain in DCF custody in an out-of-home placement.


       In April 2019, the district court conducted a permanency hearing after Mother
completed a 90-day achievement plan with SFM. At that hearing, the district court
ordered SFM to update the 90-day achievement plan and meet with Mother to review the
plan. The court also ordered Mother to submit to a hair follicle drug test that same day.
Although the results from that test are not in the record before this court, the district court
noted that Mother failed a UA for THC, methamphetamine, and amphetamine shortly
after this hearing. A permanency specialist for reintegration working for SFM met with
Mother about the achievement plan, where Mother was given a copy and had the
opportunity to ask questions.


       As the case progressed, Mother only had two visits with C.A.G. and C.R.G.—both
of which occurred in the span of one week in July 2019. While the first visit was
unremarkable, with Mother lodging some complaints regarding one child's hair and
directing that the other child not swim because it made the child's skin dry—the second
visit did not progress well. During the second visit, Mother appeared agitated to the
family support worker. The children were hungry and requested snacks from Mother, but
Mother had not brought any and was irritated when the children attempted to look in her
purse for snacks. According to a social worker, Mother yelled at C.R.G. about why she
and her brother were in the State's custody. C.R.G. wept as Mother yelled at her. The
family support worker texted the case manager and her supervisor to let them know that
she needed help with the situation. Eventually, the staff took the children out of the room
while others talked to Mother—who later disclosed that she had taken Xanax and "other

                                               3
things" prior to the visit. Mother did not show up for the next visit. Thereafter, the
children's therapist recommended that subsequent visits with Mother be conducted within
a therapeutic setting. Unfortunately, Mother never attempted to schedule any additional
visits with the children.


       In part due to Mother's continued lack of involvement in the case, the case plan
goal was changed from reintegration to adoption by November 2019. Mother failed to
complete any court orders or case plan tasks, and her case participation was limited to her
appearance at court dates. In February 2020, the State moved to terminate Mother's and
Father's parental rights. The State alleged that extensive efforts had been made to assist
Mother in stabilizing her situation to provide appropriate care for her children, yet she
failed to acknowledge and address her substance abuse issues. The motion also claimed
Mother had failed to provide a safe and stable environment for the children, had refused
to take advantage of services provided to her, and had not modified her conduct or
condition so as to provide appropriate care for the children.


       Due to the COVID-19 pandemic, the district court was unable to conduct a hearing
on the State's termination motion for over six months. When the hearing was eventually
held, the State called numerous social workers and service providers to testify to Mother's
inability to make progress on the reintegration plan and her failure to complete nearly all
of the district court's orders and tasks requested by SFM and DCF. These witnesses
explained Mother's refusal to acknowledge why her children were removed from her
custody.


       Throughout the case, Mother did not maintain stable housing and failed to keep
the caseworkers advised of her living situation—at one point Mother moved across the
state but never alerted anyone of her move. Yet at trial, Mother alleged that while she had
been living with her family in Wichita, she had recently acquired her own apartment and


                                              4
had provided documentation to SFM. None of the SFM workers had any records to
confirm Mother's move or residence.


       Mother's failure to communicate during the case inhibited reintegration efforts.
According to SFM staff members, Mother had numerous phone numbers, would not
return messages, would call from blocked numbers, and would refuse to tell workers
where she was calling from when she did call. Even when workers reached Mother, she
would often yell at and berate them—blaming the workers for the children being taken
from her custody. Over the two-year pendency of the case, Mother only attended five
worker-parent meetings—Mother's absence was attributed to the SFM employees'
inability to contact her. This communication breakdown further led to the workers' failure
to request drug tests as mandated by the court.


       Social workers also raised concerns that Mother had not adequately addressed her
mental health or substance use issues. While Mother had a clinical assessment scheduled
at the time of trial, it was not completed. Although Mother claimed to be seeing a doctor
for a substance use evaluation and clinical assessment, the doctor reported that he had not
seen Mother for months. In fact, the SFM permanency specialist noted that, "It appears,
when looking at the letter [from Mother's therapist], she goes in and sees [a doctor] soon
before like a court hearing, or she gets a letter for the court hearing, and that's it." But
unfortunately, her attention to her mental health was "very minimal" between court
hearings. Mother did not dispute this pattern. Moreover, Mother's substance abuse, which
loomed large over the case, was also never meaningfully addressed. After initially testing
positive for THC, methamphetamine, and amphetamine, Mother refused to submit to
subsequent drug testing—she did eventually take one other UA and tested positive for
methamphetamine and cocaine. Mother never completed a court-ordered substance abuse
evaluation—conveniently, about 13 weeks before the termination trial Mother began drug
treatment. And while Mother admitted the negative impact drugs had played in her life,
she denied having any issues with drugs despite her positive tests and the fact that both

                                               5
C.A.G. and C.R.G. had tested positive for methamphetamine shortly after they were
taken from her care.


       Out of all of the reintegration case plan tasks, Mother only completed the
mandated parenting classes. Although she also claimed to have gained employment and
obtained an apartment, she provided no documentation to support her claims. Contrarily,
the social workers' records showed that she was only briefly employed for two periods
during the entire case.


       Beyond not completing the court orders and reintegration case tasks, Mother had
only two visits with the children during the pendency of the case. It took approximately
10 months to schedule the first visit because workers could not locate Mother. After the
second visit, which ended poorly, Mother did not attempt to schedule any further time
with C.A.G. and C.R.G. over the 14 months leading up to the trial. On top of Mother's
failure to communicate with the SFM workers, visits also did not occur due to Mother's
failure to address her own mental health issues.


       The social workers explained that Mother failed to make changes to support
reintegration. Although she completed the mandated parenting classes, she did not
attempt to adjust her behavior or circumstances based on the parenting class teachings or
therapist recommendations. The State also presented substantial evidence regarding the
impact of the case on C.A.G. and C.R.G. At the time of the trial, the children had been in
custody for two years and, specifically C.A.G. craved stability. Both children had been
diagnosed with adjustment disorder with mixed disturbance of emotions and conduct.
Fortunately, their prognoses was good with continued therapy. Both children were
guarded when speaking about Mother in therapy. C.A.G. told the therapist that the second
visit was like how things were when they lived with Mother—she would be nice and then
would start yelling. C.A.G. had also been diagnosed with ADHD, was receiving
medication management, and was starting the individual education plan process at

                                            6
school. The therapist testified it would be necessary for a parent to manage his
medication and individual therapy, and provide a stable and consistent environment for
the continued successful treatment of his ADHD. According to the therapist, for C.R.G.'s
prognosis to remain good, she needed "a stable and consistent environment."


       In contrast to the State's assertion that Mother failed to maintain stable
employment or housing, refused therapy, failed to visit the children or take responsibility
for her actions and failed to remain drug free—Mother identified apparent agency or
system failures during the case. The children's therapist testified she never received
reports of Mother's progress during the case. While she initially testified she received
CASA's report that recommended visits with Mother resume, she later testified that she
did not receive those reports. The SFM family support worker and SFM permanency
specialist both admitted they did not provide updates to the children's therapist.
Additionally, the SFM reintegration supervisor admitted that best practices were not
always followed in the case. Along these same lines, Mother also alleged that the
caseworkers intimidated her and laughed at her and that she never received a list of
resources and had to find resources for herself. She also testified that she was deprived of
the opportunity for visits with her children and was unable to connect with workers to
schedule therapeutic visitation as requested, even after having an attorney attempt to
facilitate the communication. However, contrary to Mother's assertion at trial that she
tried to schedule the therapeutic visits with C.A.G. and C.R.G.—there was no record of
her alleged efforts, such as letters, emails, messages, call logs, notations of anyone she
spoke to, or any record of any kind, and no visits were ever scheduled.


       After hearing the evidence and the arguments of the parties, the district court
concluded that Mother was unfit to parent C.A.G. and C.R.G. under several statutory
factors, including:




                                              7
   • K.S.A. 2020 Supp. 38-2269(b)(2) ("conduct toward a child of a physically,
       emotionally or sexually cruel or abusive nature");
   • K.S.A. 2020 Supp. 38-2269(b)(3) ("the use of intoxicating liquors or narcotic or
       dangerous drugs of such duration or nature as to render the parent unable to care
       for the ongoing physical, mental or emotional needs of the child");
   • K.S.A. 2020 Supp. 38-2269(b)(4) ("physical, mental or emotional abuse or neglect
       or sexual abuse of a child");
   • K.S.A. 2020 Supp. 38-2269(b)(7) ("failure of reasonable efforts made by
       appropriate public or private agencies to rehabilitate the family");
   • K.S.A. 2020 Supp. 38-2269(b)(8) ("lack of effort on the part of the parent to adjust
       the parent's circumstances, conduct or conditions to meet the needs of the child");
       and
   • K.S.A. 2020 Supp. 38-2269(b)(9) ("whether, as a result of the actions or inactions
       attributable to the parent and one or more of the factors listed in subsection (c)
       apply, the child has been in the custody of the secretary and placed with neither
       parent for 15 of the most recent 22 months beginning 60 days after the date on
       which a child in the secretary's custody was removed from the child's home").


The court further concluded that the evidence established that Mother's conduct or
condition was unlikely to change in the foreseeable future and that it was in the best
interests of C.A.G. and C.R.G. that Mother's rights be terminated. Mother now appeals.


                                        DISCUSSION


       On appeal, Mother contends the State presented insufficient evidence to support
the district court's determination that her unfitness was unlikely to change in the
foreseeable future and that termination of her parental rights was in the best interests of
the children. She does not contest the court's finding that she was presently unfit.


                                              8
       Parents have a constitutionally protected liberty interest in the relationship with
their child. See Santosky v. Kramer, 455 U.S. 745, 753, 758-59, 102 S. Ct. 1388, 71 L.
Ed. 2d 599 (1982); In re B.D.-Y., 286 Kan. 686, 697-98, 187 P.3d 594 (2008). The
parental liberty interest in a relationship with their child has been deemed "perhaps the
oldest of the fundamental liberty interests recognized." Troxel v. Granville, 530 U.S. 57,
65, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000). Due to the fundamental nature of parental
rights, the State may only terminate parental rights upon clear and convincing evidence of
parental unfitness. K.S.A. 2020 Supp. 38-2269(a); In re R.S., 50 Kan. App. 2d 1105, Syl.
¶ 1, 336 P.3d 903 (2014). In fact, prior to termination of parental rights, the State must
prove by clear and convincing evidence that: (1) the parent is unfit; (2) the conduct or
condition which renders the parent unfit is unlikely to change in the foreseeable future;
and prove by a preponderance of evidence that (3) termination of parental rights is in the
best interests of the child. K.S.A. 2020 Supp. 38-2269(a), (g); In re R.S., 50 Kan. App. 2d
at 1115-16.


       An appellate court reviews the district court's decision to terminate parental rights
by first determining whether the court's findings of fact are supported by clear and
convincing evidence. In re Adoption of Baby Girl P., 291 Kan. 424, 430-31, 242 P.3d
1168 (2010); In re B.D.-Y., 286 Kan. at 705. Clear and convincing evidence is evidence
sufficient to establish "that the truth of the facts asserted is highly probable." 286 Kan. at
697. This is "'an intermediate standard of proof between a preponderance of the evidence
and beyond a reasonable doubt.'" In re Adoption of C.L., 308 Kan. 1268, 1278, 427 P.3d
951 (2018). This court reviews the evidence in the light more favorable to the party that
prevailed at the district court—in this case, the State—and will not reweigh conflicting
evidence or reassess the credibility of witnesses. In re B.D.-Y., 286 Kan. at 705.




                                               9
   A. The district court relied on clear and convincing evidence that Mother's unfitness
      was unlikely to change in the foreseeable future.

       Because Mother does not challenge any of the district court's findings on her
unfitness at the time of trial, this court does not review the district court's finding of
Mother's unfitness under K.S.A. 2020 Supp. 38-2269(b)(2), (3), (4), (7), (8), and (9). An
issue not briefed is deemed waived or abandoned. State v. Arnett, 307 Kan. 648, 650, 413
P.3d 787 (2018).


       After a district court determines a parent is presently unfit, it must determine
whether the parent's unfitness is likely to change in the foreseeable future. K.S.A. 2020
Supp. 38-2269(a). The court determines the foreseeable future from the perspective of a
child because children and adults have different perceptions of time—and children have a
right to permanency within a timeframe that is reasonable to them. In re M.H., 50 Kan.
App. 2d 1162, 1170-71, 337 P.3d 711 (2014). The parent's past conduct can be viewed as
an indicator of the parent's future behavior. In re K.L.B., 56 Kan. App. 2d 429, 447, 431
P.3d 883 (2018); see In re M.H., No. 117,127, 2017 WL 5951684, at *4 (Kan. App.
2017) (unpublished) ("A parent's actions, not intentions, are the measure to be used in
determining the likelihood of change in the foreseeable future.").


       Mother asserts that there is not clear and convincing evidence to support the
court's finding that her unfitness is unlikely to change in the foreseeable future. She
argues that within the two-year pendency of the case she completed one of the most
significant tasks by obtaining stable housing and demonstrated progress towards other
appropriate changes in her life. Unfortunately, the record does not bolster Mother's
assertion. In fact, Mother not only failed to provide any evidence supporting her claim of
stable housing—the evidence demonstrated that she failed to complete nearly all of the
tasks on her case plan. Although Mother completed the required parenting classes, she
failed to obtain substance use evaluations, refused to take drug tests, did not consistently


                                               10
attend individual therapy, scheduled a mandated clinical evaluation only after the
termination trial, and failed to demonstrate any effort to see her children after July 2019.


       Mother's conduct during the pendency of this case does not demonstrate that her
unfitness—which she does not challenge on appeal—was likely to abate in the
foreseeable future. Mother was unemployed for a vast majority of the case, failed to
maintain stable housing, failed to demonstrate she was drug-free, and only addressed her
mental health as court dates approached. Out of all her case plan tasks, Mother only
completed parenting classes, and social workers noticed that she refused to apply any of
the parenting class lessons. Over the course of two years, she only visited the children
twice. While Mother was beginning to address her drug issues—which remained chronic
throughout the case—she failed to obtain the required assessments and failed to comply
with court-ordered drug testing. Mother's unhurried, incremental progress just before the
termination trial does not erase or overcome her two years of inaction toward
reintegration. The district court may rely on Mother's past instability and inconsistency,
particularly during the two-year pendency when she was provided with support services,
to indicate the likelihood of similar future behavior. There was clear and convincing
evidence to support the district court's finding that she was likely to remain unfit for the
foreseeable future, especially when considering the length of such instability in the eyes
of young children.


   B. The district court did not abuse its discretion in determining the best interests of
      the children.

       After finding a parent unfit and that such unfitness is reasonably likely to continue,
a district court next determines, by a preponderance of the evidence, if termination of
parental rights is "in the best interests of the child." K.S.A. 2020 Supp. 38-2269(g)(1).
This determination gives "primary consideration to the physical, mental and emotional
health of the child" and involves weighing termination against the parent's continued


                                             11
presence. K.S.A. 2020 Supp. 38-2269(g)(1); In re K.R., 43 Kan. App. 2d 891, Syl. ¶ 7,
233 P.3d 746 (2010). This court will only overturn a district court's best-interests
determination when it constitutes an abuse of discretion. In re R.S., 50 Kan. App. 2d
1105, Syl. ¶ 2. A district court exceeds the latitude it is afforded and abuses its discretion
if no reasonable person could agree with its decision or if its conclusion was based on a
factual or legal error. 50 Kan. App. 2d at 1118.


       Mother contends that C.A.G. and C.R.G. are still young and had many years of
childhood remaining, during which she could continue to bond with them and be a
significant part of their lives—attempting to undermine the significance given to the
length of time she had been out of the children's lives. Mother argues the court abused its
discretion because it undervalued the importance of the parent-child relationship.


       The district court heard testimony from the children's therapist that they needed a
consistent and stable environment to maintain their mental and emotional needs. There
was also evidence that the children's physical health would require consistent medication
adherence and stability. Mother's behavior throughout the pendency of the case was
neither consistent nor stable. Additionally, Mother had not provided for the children's
physical needs while they were in her care because both tested positive for
methamphetamine, and they were frequently left in the care of others in a home with a
rodent problem that lacked running water. Moreover, Mother provided no evidence, other
than her own testimony, that she would be able to provide for their physical needs in the
foreseeable future.


       When a district court is required to make the difficult decision of whether to
terminate a parent's rights, it must consider both (1) the physical, mental, and emotional
needs of the child; and (2) the nature and strength of the parent-child relationship versus
the child's need for permanency. See In re K.R., 43 Kan. App. 2d at 904. The district
court considered these important factors in its decision. In the face of C.A.G.'s and

                                              12
C.R.G.'s need for stability and a home environment where their mental, physical, and
emotional needs could be met, it cannot be said that no reasonable person would agree
that termination of Mother's parental rights was in the children's best interests, nor that
the district court based its decision on an error of fact or law. The district court did not
abuse its discretion.


       Affirmed.




                                              13